  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DEMARCUS WILLIAMS,                   )
                                     )
      Plaintiff,                     )
                                     )             CIVIL ACTION NO.
      v.                             )               2:18cv938-MHT
                                     )                    (WO)
DARRYL McMILLIAN, C.O.,              )
et al.,                              )
                                     )
      Defendants.                    )

                                  ORDER

      This cause is now before the court on plaintiff's

notice of appeal (doc. no. 33), which the court is

treating as a motion to proceed on appeal in forma

pauperis.

      28 U.S.C. § 1915(a) provides that, "An appeal may

not   be   taken     in   forma   pauperis         if     the   trial    court

certifies     in   writing    that       it   is    not     taken   in    good

faith."      In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,    445    (1962),      or       "has    no   substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176
(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).

    Applying      this    standard,     this    court      is    of    the

opinion that the plaintiff's appeal is without a legal

or factual basis and, accordingly, is frivolous and not

taken in good faith.             See, e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).     It   appears    that    plaintiff     is    appealing       the

judgment   entered       dismissing     two    parties;     the       court

finds this appeal without a legal basis and frivolous

for the reasons set forth in the recommendation of the

magistrate      judge    (doc.    no.   18).          To   the    extent

plaintiff appeals the magistrate judge’s order (doc.

no. 32) requiring him to respond to the defendants’

special report, that order is not an appealable final

order; thus, his appeal of that order is without a


                                   2
legal basis and frivolous.

                               ***

    Accordingly,    it   is   ORDERED    that   the   plaintiff's

motion   to   proceed    on   appeal    in   forma    pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a), as not taken in good

faith.

    DONE, this the 12th day of April, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
